DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 objected to because of the following informalities:  Claim 18 incorrectly ends with a comma.  Claims must end with a period.  See MPEP 608.01(m).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-3, 6-13 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. No. 10,836,568 to Managan, II et al., hereinafter referred to simply as, “Managan”.
With respect to claim 1, Managan teaches a proppant metering and loading apparatus for a hydraulic fracturing blender unit, comprising:
	a continuous loop conveyor belt (see numeral 130 in Fig. 3 and col. 5, line 21) at the hydraulic fracturing blender unit and configured to receive proppant (see col. 6, line 21) from a source location at the hydraulic fracturing blender unit (see numeral 110 in Fig. 3 and col. 6, lines 2, 3) and deliver the proppant to a blender device (see numeral 200 in Fig. 3 and col. 5, lines 22-23) at the hydraulic fracturing blender unit (col. 2, lines 40-42); and
a measurement device (see “load cell” col. 10, lines 41-42 under end of conveyor) operatively coupled (see col. 10, lines 41-42) to the continuous loop conveyor belt (130) and configured to provide an indication of an amount of the proppant delivered to the blender device by the continuous loop conveyor belt (see col. 10, lines 41-48).

With respect to claim 2, Managan teaches a metering gate (see Abstract and col. 5, lines 19-28 and col.11, lines 35-40 where gate valves are discussed for controlling the feed rate from a source onto the feed/conveyor) configured to control a rate of flow of the proppant onto the continuous loop conveyor belt (see col.11, lines 33-40).

With respect to claim 3, Managan teaches a controller (see numeral 250 in Fig. 5 and col. 11, lines 6-8) configured to adjust one or both of: rate of motion of the continuous loop conveyor belt and aperture size of the metering gate, based at least in part on the indication of the amount of proppant delivered to the blender device (see numeral 250 in Fig. 5 and col. 11, lines 6-14).

With respect to claim 6, Managan teaches the continuous loop belt conveyor is inclined to deliver the proppant upward from a source location (see numeral 130 in Fig. 3 and col. 9, line 46).

With respect to claim 7, Managan teaches the indication of the amount of proppant delivered to the blender device includes an indication of a rate of delivery of the amount of proppant to the blender device (col. 9, lines 18-20).

With respect to claim 8, Managan teaches the continuous loop conveyor belt (130) is adjacent to the hydraulic fracturing blender unit (see numeral 200 in Fig. 3 and col. 5, lines 22-23, n.b. the blender being of “hydraulic fracturing” design is contemplated at col. 5, line 5).

With respect to claim 9, Managan teaches the continuous loop conveyor belt (130) is operatively coupled to the hydraulic fracturing blender unit (see numeral 200 in Fig. 2).

With respect to claim 10, Managan teaches a hydraulic fracturing blender unit (see numeral 200 in Fig. 2) comprising the proppant metering and loading apparatus of claim 1 (see response to claim 1).


With respect to claim 11, Managan teaches a method for loading proppant to a blender device of a hydraulic fracturing blender unit, the method comprising:
transporting proppant (col. 6, line 21) from a 
source location (see numeral 110 in Fig. 3 and col. 6, lines 2, 3) at 
the hydraulic fracturing blender unit (200) to a blender device at the hydraulic fracturing blender unit, using a continuous loop conveyor belt (130) at the hydraulic fracturing blender unit (Fig. 2); and
measuring, (see “load cell” col. 10, lines 41-42 under end of conveyor) using a measurement device (see “load cell” col. 10, lines 41-42 under end of conveyor) operatively coupled (see col. 10, lines 41-42) to the continuous loop conveyor belt (130), an amount of the proppant delivered to the blender device by the continuous loop conveyor belt (see col. 10, lines 41-48).

With respect to claim 12, Managan teaches controlling the flow (see col.11, lines 33-40) of the proppant onto the continuous loop conveyor belt using a metering gate (see Abstract and col. 5, lines 19-28 and col.11, lines 35-40 where gate valves are discussed for controlling the feed rate from a source onto the feed/conveyor). 

With respect to claim 13, Managan teaches controlling said flow at least in part by adjusting one or both of: rate of motion of the continuous loop conveyor belt and aperture size of the metering gate, based at least in part on the indication of the amount of proppant delivered to the blender device (see numeral 250 in Fig. 5 and col. 11, lines 6-14).

With respect to claim 16, Managan teaches the continuous loop belt conveyor is inclined to deliver the proppant upward from a source location (see numeral 130 in Fig. 3 and col. 9, line 46).

With respect to claim 17, Managan teaches providing, as an indication of the amount of proppant delivered to the blender device, an indication of a rate of delivery of the amount of proppant to the blender device (col. 9, lines 18-20).

With respect to claim 18, Managan teaches the continuous loop conveyor belt (130) is adjacent to the hydraulic fracturing blender unit (see numeral 200 in Fig. 3 and col. 5, lines 22-23).

With respect to claim 19, Managan teaches the continuous loop conveyor belt (130) is operatively coupled to the hydraulic fracturing blender unit (see numeral 200 in Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Managan in view of U.S. Pat. No. 6329613 to Tomlinson.
With respect to claims 4, 5, 11 and 14, Managan includes all the claim language but does not disclose the measurement device is a weigh scale and the weigh scale is coupled to the rollers.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. No. 6329613 and U.S. Pub. Nos. 20190248578, 20130105166 and 20200048985.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905.  The examiner can normally be reached on M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651